Per Guriam.

The defendant conceded an indebtedness to the plaintiff for the rent of the premises in question in a sum less *788than the amount claimed, and alleged a tender of such sum to the plaintiff. It appears, however, that the tender was not made good by deposit of the money with the clerk of the court. The justice, therefore, erred in dismissing the complaint. He should at least have awarded judgment in favor of the plaintiff for the conceded amount. The judgment must, therefore, be reversed.
Present: Beekman, P. J., Giegerioh and O’Gorman, JJ.
Judgment reversed and new trial ordered, with costs to appellant to abide event.